Citation Nr: 1028097	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for duodenal ulcer.

4.  Entitlement to service connection for diverticulosis.

5.  Entitlement to an initial rating in excess of 10 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1979 to August 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The   issue of entitlement to an increased rating for 
residuals of a hysterectomy has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for diabetes 
mellitus, duodenal ulcer, diverticulosis and entitlement to an 
initial rating in excess of 10 percent for dermatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service 
connection for diabetes mellitus on the basis that there was no 
medical evidence of a diagnosis of diabetes mellitus related to 
the Veteran's service or her service-connected hypertension.

2.  Evidence received since the June 2003 rating decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, namely medical statements 
relating the onset of diabetes to the Veteran's service, and 
raises a reasonable possibility of substantiating the claim of 
service connection.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for diabetes mellitus is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim to reopen decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the appeal to reopen the claim of service connection 
for diabetes mellitus, inasmuch as the determination below 
constitutes a full grant of that portion of the claim, there is 
no reason to belabor the impact of the VCAA on this matter, since 
any error in notice timing is harmless.

Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Factual Background and Analysis

By an unappealed rating decision in June 2003, the RO denied 
service connection for diabetes mellitus on the basis that there 
was no medical evidence that the Veteran's diabetes was related 
to service or her service-connected hypertension.  Evidence 
considered at that time included: service treatment records, 
which show no diagnosis of diabetes mellitus; a post-service 
diagnosis of diabetes; but no medical evidence of a nexus between 
diabetes and service or a service-connected disability.

Evidence received since the June 2003 rating decision includes 
statements from the Veteran's private physician (in July 2008) 
and nurse practitioner (in February 2006) which noted that the 
Veteran's diabetes was likely present during her military 
service, as she had "symptoms of hyperglycemia" during service 
as well as "fasting blood sugars indicating a pre-diabetic 
state."  Also of record is a March 2009 report of a VA diabetes 
mellitus examination, wherein the examiner rendered an opinion 
regarding incurrence of diabetes mellitus in service, but did not 
address whether the diabetes mellitus was caused or aggravated by 
the service connected hypertension. 

This evidence received since June 2003 is neither cumulative nor 
redundant of the evidence previously of record.  At the time of 
the June 2003 rating decision, the evidence did not show any 
medical evidence of a nexus between the Veteran's diabetes 
mellitus and her service.  The evidence received since the June 
2003 rating decision is new in that it was not previously of 
record.  It is material in that it specifically relates to 
unestablished facts necessary to substantiate the claim for 
service connection (i.e., current disability related to service) 
and also raises a reasonable possibility of substantiating the 
claim.  Resolving all doubt in favor of the Veteran, new and 
material evidence has been received, and the claim may be, and 
is, reopened.


ORDER

The appeal to reopen a claim of service connection for diabetes 
mellitus is granted.


REMAND

Diabetes Mellitus

With respect to the reopened claim of service connection for 
diabetes mellitus, none of the medical opinions of record are 
adequate for adjudication purposes.  It is unclear whether the 
July 2008 private medical opinion noted above was rendered 
following a review of all pertinent records.  No specific 
citation to any service treatment records was noted in the 
opinion.  Moreover, although a March 2009 VA examiner opined that 
that the Veteran's diabetes mellitus was not related to her 
service and provided reasons and bases for this opinion, the 
examiner is a nurse practitioner and, according to M21-1MR, Part 
III, Subpart IV, Chapter 3, Section D 18 (a), an examination 
report must be signed by a medical doctor when an examination has 
been conducted by a nurse practitioner.  A medical doctor did not 
review or sign the March 2009 VA examination report; therefore, 
the examination report is inadequate for rating purposes.

A medical opinion is needed to reconcile (with a detailed 
explanation of the rationale) the conflicting opinions as to 
whether the Veteran's diabetes mellitus is causally related to 
her service, or is caused or aggravated by her service-connected 
hypertension.  The RO/AMC should ensure that the VA examination 
report complies with the requirements of M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18 (a).  Prior to scheduling the 
Veteran for an examination, the RO/AMC should obtain up-to-date 
treatment records. 

Duodenal Ulcer and Diverticulosis

The Veteran maintains that her duodenal ulcer and diverticulosis 
first began in service.  Her STRs show several complaints of 
abdominal distress, and she was seen in January 1998 with 
complaints of stomach pain, nausea, burning in her throat and 
frequent burping.  She stated that she always feels full.  
Examination revealed a large amount of stool.  The assessment 
included: rule out gastritis versus peptic ulcer disease; and 
constipation.  The Veteran was to follow up with radiology for an 
upper GI series; however, it is unclear whether she did so.  A 
June 1999 separation examination report is negative for 
complaints or findings related to duodenal ulcer and 
diverticulosis, and no gastrointestinal complaints were recorded 
in the associated report of medical history.  Following service, 
a July 2005 CT scan revealed sigmoid diverticulosis.  In 
addition, VA treatment records dated in 2006 note that she was 
being treated for a duodenal ulcer with Zantac.

The Veteran has not been afforded a VA examination in conjunction 
with her claims.  On remand, the Veteran should be afforded such 
an examination.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(in disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.).  
Prior to the examination, all outstanding medical records should 
be obtained.

Dermatitis

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board is 
initiated by a Notice of Disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required: There 
must be a decision by the RO; the claimant must timely express 
disagreement with the decision; VA must respond by issuing a SOC; 
and finally the claimant, after receiving the SOC, must complete 
the process by stating her argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In October 2007, the Veteran was awarded service connection for 
dermatitis; a 10 percent rating was assigned, effective September 
1, 1999.  She was informed of that decision in January 2008.  In 
October 2008, the Veteran submitted a timely NOD with the rating 
assigned in October 2007.  However, no subsequent SOC has been 
issued.  Under Manlincon v. West, 12 Vet. App. 238 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  It is noteworthy that the claim is not before the Board 
at this time and will be before the Board only if the Veteran 
timely files a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.The AMC/RO should issue an appropriate 
SOC in the matter of entitlement to an 
initial rating in excess of 10 percent for 
dermatitis.  The SOC should be sent to the 
Veteran and she must be advised of the time 
limit for filing a substantive appeal.  If 
the appeal is timely perfected, this matter 
should be returned to the Board.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated her for diabetes mellitus, 
diverticulosis and duodenal ulcer.  After 
the Veteran has signed the appropriate 
releases, all outstanding treatment records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and her representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should also be 
afforded a VA examination by an 
endocrinologist to determine the etiology 
of her diabetes mellitus.  The Veteran's 
claims folder must be made available for 
the physician's review prior to the entry 
of any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  All 
indicated tests and studies are to be 
performed.  Following the examination, the 
examiner is requested to provide an opinion 
as the following questions:

a.  Is it at least as likely as not (50 
percent or better probability) that any 
current diabetes is related to the 
Veteran's military service?  

b.  If the diabetes mellitus is not 
related to the Veteran's service, is it 
at least as likely as not (50 percent 
probability or greater) caused or 
aggravated by the service connected 
hypertension?

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
reconcile the opinion provided with those 
provided by the private physician in July 
2008 and the VA examiner in March 2009.

4.  The Veteran should also be afforded a 
VA gastroenterology examination to 
determine the etiology of any current 
diverticulosis and duodenal ulcer.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on review of the Veteran's pertinent 
medical history and with consideration of 
sound medical principles, the examiner 
should provide an opinion responding to the 
following:

a.  Is it at least as likely as not (50 
percent or better probability) that any 
current duodenal ulcer is related to 
the Veteran's military service, to 
include the complaints of stomach pain 
and nausea noted therein?

b.  Is it at least as likely as not (50 
percent or better probability) that any 
current diverticulosis is related to 
the Veteran's military service, to 
include the complaints of stomach pain 
and constipation noted therein?

The examiner must explain the rationale for 
all opinions given.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

5.  Then, the AMC/RO is to re-adjudicate 
the claims of entitlement to service 
connection for diabetes mellitus, 
diverticulosis and duodenal ulcer.  If any 
remains denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


